Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Life Exchange, Inc. (the “Company”) on Form 10-KSB for the fiscal year ending June 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David Dorr, Chief Executive Officer and acting Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ David Dorr David Dorr Chief Executive Officer Acting Chief Financial Officer October 2, 2007
